COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH 



NO. 2-07-378-CV

WALLY YAMMINE	APPELLANT



V.



CITIBANK (SOUTH DAKOTA) N.A.	APPELLEE



----------

FROM COUNTY COURT AT LAW NO. 1 
OF TARRANT COUNTY

----------

MEMORANDUM
 
OPINION
(footnote: 1) 
AND JUDGMENT

----------

On April 4, 2008, we granted “Appellant’s Motion For Extension Of Time.”  We ordered that appellant, Wally Yammine, file his second amended brief by Tuesday, June 3, 2008, and that we would grant no further extensions.  We have not received appellant’s second amended brief.

Because appellant’s second amended brief has not been filed, we dismiss the appeal for want of prosecution.  
See
 T
EX
. R. A
PP
. P. 38.8(a), 42.3(b).



Appellant shall pay all costs of this 
appeal, for which let execution issue.



PER CURIAM 	





PANEL D:  GARDNER, WALKER, and MCCOY, JJ.  



DELIVERED:  June 19, 2008  

FOOTNOTES
1:See 
Tex. R. App. P. 47.4.